IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 24, 2008

                                     No. 08-50158                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JOHN B. STOFA, JR.

                                                  Plaintiff - Appellant
v.

MICHAEL J. ASTRUE,
COMMISSIONER OF SOCIAL SECURITY

                                                  Defendant - Appellee



               Appeal from the United States District Court for the
                    Western District of Texas, San Antonio
                                 (5:07-CV-332)


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       In this social security case, Plaintiff-Appellant John B. Stofa, Jr. contends
that the determination of the Administrative Law Judge (“ALJ”) that Stofa is not
disabled, as affirmed by the United States Magistrate Judge before whom this
matter was heard in the district court by consent of the parties, should be
reversed and remanded for award of benefits or additional administrative



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-50158

proceedings. Stofa urges that the record does not contain substantial evidence
to support the ALJ’s finding or the magistrate judge’s affirmance of the ruling
of the ALJ.
      We have reviewed the entire record on appeal, and considered it in light
of the law and facts as presented therein and in the briefs of counsel for the
parties, giving particular attention to the patiently exhaustive Memorandum
Decision and Order signed and entered on December 18, 2007 by the magistrate
judge, on the basis of which the district court’s final judgment was entered and
filed on February 4, 2008, affirming the decision of the Commissioner and
denying Stofa the relief he sought. For essentially the same reasons set forth by
the magistrate judge in her Memorandum Decision and Order, the ruling of the
district court affirming the ALJ and the order of the Commissioner is, in all
respects,
AFFIRMED.




                                       2